THE COURT.
Edward Rainey, as Superintendent of the Banks of the State of California, and trustee in charge of liquidation of Farmers and Merchants Bank of Imperial, was substituted in the place and stead of Albert A. Rosenshine, formerly superintendent of banks.[1] The instant action involves precisely the same issues of fact and questions of law as are presented by its companion case No. L.A. 12870 [Wood v. Imperial Irr. Dist.], ante, p. 748 [17 Page791 P.2d 128], this day decided. There is no question of law or issue of fact presented by this case that was not determined and decided in said companion case. This being so, the judgment of the trial court in dismissing the cause on the ground that there was pending in the Superior Court of the State of California, in and for the County of Imperial, another action, to wit, case No. L.A. 12870 [Wood v. Imperial Irr. Dist., ante, p. 748 [17 P.2d 128], this day decided, between the same parties and upon the same issues of law and fact, must be and is hereby affirmed.
It is so ordered.
Shenk, J., being disqualified, did not participate.
 *Page 1